Case 1:20-cv-01332-RJD-JRC Document 32-1 Filed 08/25/20 Page 1 of 2 PagelD #: 346

EXHIBIT 1
Case 1:20-cv-01332-RJD-JRC Document 32-1 Filed 08/25/20° Page 2 of2-Pagelp #: 347

State of New York
Executive Department — Division of Parole

MANDATORY CONDITION OF RELEASE TO PAROLE SUPERVISION

’ OT 7506220
Name: MOMABIR. Compton = a}vsip;

i da

Date of Release: a/efig Vcore iit Mastin: _ 616120

 

“1, MOHABIR, Comptan — | __, acknowledge that under the

provisions of my Conditions of Release that the following Mandatory Condition has been
imposed upon me and that this Mandatory Condition will remain in effect until the
termination of my legal period of supervision, &

Unless otherwise amended in writing by the Division of Parole,

 

“Dwill not use the internet to access pomographic material, access a commercial
social networking website, communicate with other individuals or groups for the
Purpose of promoting sexual relations with persons under the age of eighteen, and
communicate with a person under the ape of cighteen unless I receive writlen
permission from the Board of Parole to use the internet to communicate with a
minor child under eighteen years of ape who I am the parent of and who I am not
otherwise prohibited from, communicating with.” *
*

“Commercial social networking website means: any business,
organlzalion or ather entity operating a website that permits persons
under eighteen years of age to be registered users for the phrpae af +
establishing personal relationships with other users, Where such persons
under eighteen years of age may: (i) creale web pages or projilés that
provide information about themselves where such weh pages or profiles
are available to the publie or to other users; (ii) engage in direct or real
fine communication with ofher users, such as a ghat room ar instant
messengers; and (Hi) communicate with Persons over eighteen years of
age, provided, however, that, for purposes of this, a conmnercial social
nefworking website does not include a website thet permits users to
engage in such offer aetivities as are not enumerated herein.

Thereby certify that i have read and understand the above mandatory condition of my
rélease and that | have received a copy of this mandatory condition,

Signed this 5 day of __S une? 201F,

mi raat see witness: “ZL Lege ——

Copy to: Releasec, Case File, Area Office, Quality d& Control: Central Files

Ja
Releagee: 4%

 

 

 
